Per Curiam.
The prosecutors proposed to erect a building to house fifteen families on premises owned by the prosecutors, known and designated as Nos. 351-253 Eifteenth avenue, located in the city of Paterson. The prosecutors caused proper plans and specifications to be prepared for said building, which were duly approved by the state tenement house commission, and which were filed on January 3d, 1927, with the building inspector of the city of Paterson, to whom they applied for a permit for the erection of the said building.
*564The building inspector refused to issue a permit on the ground that the building was designed to be used for a tenement house to be located in a residential zone, contrary to the provisions of an ordinance of the city of Paterson entitled “An ordinance establishing building districts, providing regulations and restrictions for the same and providing penalties for the violation of such ordinance,” adopted November 29th, 1921.
An appeal was taken by the prosecutors to the board of adjustment of the city of Paterson. The board considered the appeal, denied it, and affirmed the action of the building inspector on the ground that the said premises were to be used for a tenement house, to be located in a residential zone, contrary to the provisions of the ordinance above referred to.
The facts of this case fall within the legal rule which is stated in the opinion filed in Born v. Board of Adjustment of the City of Paterson, ante, p. 551, and for the reasons which are controlling here, as stated in that opinion, the writ is dismissed, but without costs.